Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye (US 2017/0180737).
	For claim 1, Ye discloses a method for decoding a video comprising ([0161] In an exemplary embodiment, a method is provided of signaling to a decoder via a high level syntax element in a particular high level syntax structure to bypass a transform, transform skip, quantization, and in-loop filtering process for all CUs that refer to the particular high level syntax structure.): 
	determining a coding unit to be decoded by block partitioning ([0087] for example, when N.times.N partition is used in intra coding): 
	decoding prediction syntaxes for the coding unit, the prediction syntaxes including a skip flag indicating whether the coding unit is encoded in a skip mode ([0070] When the flag cu_tranquant_bypass_flag is set to 1 for the current CU, transform and quantization are not applied to the prediction residual.); 
	after the decoding of the prediction syntaxes, decoding transform syntaxes including a transformation/quantization skip flag ([0067] transform_ skip_enabled_ flag) and 
	a coding unit cbf ([0075] flags are signaled to indicate whether quadtree splitting of transform units is performed (transform_split_ flag) and/or whether there are any non -zero coefficients in the transform block for luma and chroma (cbf_luma, cbf_cb, and cbf_cr).), 

	the coding unit cbf indicates whether all coefficients in a luma block and two chroma blocks constituting the coding unit are zero ([0075] whether there are any non -zero coefficients in the transform block for luma and chroma (cbf_luma, cbf_cb, and cbf_cr)); and 
	reconstructing the coding unit based on the prediction syntaxes and the transform syntaxes ([0030] The video decoder 200 may output a reconstructed video signal 220.). 
	For claim 2, Ye discloses the method of claim 1, wherein the reconstructing of the coding unit comprises: generating a prediction block for the coding unit from the prediction syntaxes, using a size of the coding unit as a prediction unit size ([0029] The coding mode and/or prediction information used to encode the video bitstream may be sent to the spatial prediction unit 260 (e.g., if intra coded) and/or the temporal prediction unit 262 (e.g., if inter coded) to form a prediction block.)
	generating a residual block for the coding unit from the transform syntaxes, using the size of the coding unit as a transform unit size; and reconstructing the coding unit by adding the prediction block to the residual block ([0030] Motion compensated prediction may be applied by the temporal prediction unit 262 to form the temporal prediction block. The residual transform coefficients may be sent to an inverse quantization unit 210 and an inverse transform unit 212 to reconstruct the residual block. The prediction block and the residual block may be added together at 226.). 
	For claim 3, Ye discloses the method of claim 1, wherein the transform syntaxes are decoded when the skip flag indicates that the coding unit is not encoded in the skip mode ([0082] e.g. "if( transform_ skip_enabled_ flag && !transquant_bypass_default_ flag)"). 

For claims 9-13, Ye discloses the claimed limitations as discussed for corresponding limitations in claims 1-3, 7, above.


Allowable Subject Matter
Claims 4,6-8 and 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KIM; Seunghwan et al.	US 20200145649 A1	METHOD AND APPARATUS FOR REDUCING NOISE IN FREQUENCY-DOMAIN IN IMAGE CODING SYSTEM
JEONG; Je Chang et al.	US 20180176601 A1	METHOD FOR ENCODING AND DECODING IMAGE USING ADAPTIVE DEBLOCKING FILTERING, AND APPARATUS THEREFOR
Laroche; Guillaume et al.	US 20160100175 A1	RESIDUAL COLOUR TRANSFORM SIGNALLED AT SEQUENCE LEVEL FOR SPECIFIC CODING MODES
Song; Jinhan et al.	US 9967587 B2	Apparatus and method for encoding/decoding images
Zou; Feng et al.	US 20150264348 A1	DICTIONARY CODING OF VIDEO CONTENT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MIKESKA/             Primary Examiner, Art Unit 2485